ACCEPTED
                                                                                       14-10-00708-CV
                                                                         FOURTEENTH COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                  1/7/2015 10:43:40 AM
                                                                                   CHRISTOPHER PRINE
                                                                                                CLERK


                            No. 14-10-00708-CV
                      ________________________________________
                                                                        FILED IN
                        IN THE COURT OF APPEALS                  14th COURT OF APPEALS
                                                                     HOUSTON, TEXAS
                      FOR THE FOURTEENTH DISTRICT
                                                                 1/7/2015 10:43:40 AM
                          OF TEXAS AT HOUSTON                    CHRISTOPHER A. PRINE
                      ________________________________________            Clerk

                Port of Houston Authority of Harris County, Texas,
                                   Appellant and Cross-Appellee,
                                         v.
                        Zachry Construction Corporation,
                                  Appellee and Cross-Appellant.
                      ________________________________________

                      On appeal from the 151st District Court
                              of Harris County, Texas
                        Trial Court Cause No. 2006-72970
                      ________________________________________

 THE PORT’S SUPPLEMENT TO ITS MOTION FOR SUPPLEMENTAL
    BRIEFING AND ORAL ARGUMENT FOLLOWING REMAND

TO THE FOURTEENTH COURT OF APPEALS:
        The Port of Houston Authority (the “Port”) would respectfully show this

Court as follows:

   1.     On January 2, 2015, the Port filed a motion with this Court requesting

supplemental briefing and oral argument on this appeal after remand from the

Texas Supreme Court on December 19, 2014. In conferring with Zachry’s counsel,

Zachry’s counsel indicated that Zachry is opposed to the Port’s motion only with

respect to the word count requested in the Port’s motion.




                                         1
   2.    On January 6, 2015, Zachry filed a letter with this Court stating that

Zachry will file an opposition to the Port’s motion within ten days.

   3.    Before Zachry files its opposition, the Port hereby supplements its

motion with regard to due dates for the requested supplemental briefing. While the

Port’s motion suggested that the Port’s supplemental brief of appellant be due on

February 16, 2015, in light of circumstances described below, the Port asks that its

supplemental brief of appellant be due on March 13, 2015. Those circumstances

are as follows:

          a.      Ms. Yeates, counsel for the Port who is responsible for the Port’s

   briefing on this appeal, is scheduled to be in New Orleans on the weekend of

   February 7 and 8, 2015, to argue for Occidental Chemical Corporation in a two-

   day arbitration hearing arising out of a large sinkhole in Assumption Parish,

   Louisiana. Texas Brine Co. v. Occidental Chemical Corp., No. 69 198 129 13,

   in the American Arbitration Association. This arbitration hearing will involve

   preparation and briefing that will require not just Ms. Yeates but also Mr.

   Heidler, the lawyers who are principally responsible for the briefing on behalf

   of the Port of Houston on this appeal.

          b.      Ms. Yeates and Mr. Heidler also have a brief of appellee for

   Anadarko Petroleum due on February 3, 2015, in the insurance coverage case

   arising out of the Macondo Well blowout in the Gulf of Mexico. Houston



                                            2
   Casualty Co. et al. v. Anadarko Petroleum Corp. et al., No. 09-14-00459-CV,

   in the Beaumont Court of Appeals.

   4.      Given these circumstances, the Port would ask that the Court make the

Port’s supplemental brief of appellant due on March 13, 2015, rather than the

February 16, 2015 date suggested in the Port’s motion.

                                       PRAYER

        For the foregoing reasons, the Port respectfully asks this Court to grant the

Port’s motion and also to grant the Port all other relief to which it is entitled.




                                            3
                                      Respectfully submitted,

                                    /s/ Marie R. Yeates
David H. Brown                      Marie R. Yeates
State Bar No. 03109200              State Bar No. 22150700
BROWN & KORNEGAY LLP                Catherine B. Smith
2777 Allen Parkway, Suite 977       State Bar No. 03319970
Houston, Texas 77019                Michael A. Heidler
Phone: 713.528.3703                 State Bar No. 24059921
Fax: 713.528.3701                   VINSON & ELKINS L.L.P.
Email: dbrown@bkllp.com             1001 Fannin St.
                                    Houston, Texas 77002
Karen L.T. White                    Phone: 713.758.4576
State Bar No. 20274500              Fax: 713.615.5544
KAREN L.T. WHITE, P.C.              Email: myeates@velaw.com
1415 S. Voss, Suite 110-539
Houston, Texas 77057                David E. Keltner
Phone: 832.646.4667                 State Bar No. 11249500
Email: karen@kltwpc.com             201 Main Street, Suite 2500
                                    Fort Worth, Texas 76102
Lawrence J. Fossi                   Phone: 817.878.3560
State Bar No. 07280650              Fax: 817.878.9760
FOSSI & JEWELL LLP                  Email: david.keltner@kellyhart.com
4203 Yoakum Blvd., Suite 100
Houston, Texas 77006                Bill Sims
Phone: 713.529.4000                 State Bar No. 18429500
Fax: 713.529.4094                   VINSON & ELKINS L.L.P.
Email: lfossi@fossijewell.com       2001 Ross Avenue, Suite 3700
                                    Dallas, Texas 75201-2975
                                    Phone: 214.220.7703
                                    Fax: 214.999.7703
                                    Email: bsims@velaw.com

                                    ATTORNEYS FOR APPELLANT
                                    THE PORT OF HOUSTON
                                    AUTHORITY
                                    OF HARRIS COUNTY, TEXAS




                                4
                         CERTIFICATE OF SERVICE

       I hereby certify that on this 7th day of January 2015, a true and correct copy
of the foregoing instrument was served by e-service on the following counsel for
Zachry Construction Corporation.


Robin C. Gibbs
Gibbs & Bruns, L.L.P.
1100 Louisiana, Suite 5300
Houston, Texas 77002

Brandon T. Allen
Reynolds, Frizzell, Black, Doyle,
Allen & Oldham L.L.P.
1100 Louisiana, Suite 3500
Houston, Texas 77002

                                       /s/ Marie R. Yeates
                                       Marie R. Yeates




                                         5
                     CERTIFICATE OF CONFERENCE

       Zachry has indicated that it is opposed to the Port’s motion and is going to
file a written opposition.

                                      /s/ Marie R. Yeates
                                      Marie R. Yeates




                                        6